Citation Nr: 1143365	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-20 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

In a December 2004 decision, the Board denied the Veteran's claim for service connection for PTSD.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO denied the Veteran's request to reopen the claim for service connection for PTSD.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2008.

In his July 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  The requested hearing was scheduled for July 23, 2009.  However, the Veteran failed to appear for the scheduled hearing, and no further communication was received from the Veteran or his representative regarding the hearing request or his failure to appear; thus, the Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

Regardless of how the RO has characterized, or adjudicated, the matter or service connection for PTSD, the Board points out that, regardless of what the RO has done, it must address the question of whether new and material evidence to reopen the claim for service connection for PTSD has been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, as reflected on the title page, the Board must consider whether new and material evidence to reopen the claim for service connection for PTSD has been received.


For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

REMAND

In light of the current record and recent United States Court of Appeals for Veterans Claims (Court) precedent, the Board finds that further RO action on the matter on appeal is warranted.

Service connection for PTSD is a medical diagnosis of the condition.  Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

Under the legal authority in effect at the time the Veteran filed his claim for service connection for PTSD, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a Veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determined that a Veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement was accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory,"  i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1) ; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the occurrence of the required in-service stressor if it is related to "fear of hostile military or terrorist activity".  Thus, the revisions add to the circumstances under which VA will accept credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092  (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which were appealed before July 13, 2010, but not yet decided by the Board.

In this case, in a December 2004 decision, the Board denied the Veteran's claim for service connection for PTSD primarily because the occurrence of the stressors upon which the Veteran's claim was based could not be verified.  The Veteran's current claim is based on an allegation that he has PTSD, due, in part, to the fear of running over land mines and hand grenades detonating under his vehicle and daily mortar, rocket, and sniper fire attacks during service as a heavy vehicle truck driver.

As previously stated, in a February 2007 decision, the RO denied the Veteran's request to reopen the claim for service connection for PTSD.  The Board notes that the rating decision on appeal was issued prior to the amendment of the regulations that pertain to PTSD and the statement of the case, issued in May 2008, did not address the amended regulations.  However, as noted above, the revisions apply to claims, such as this one, appealed prior to July 23, 2010, but not decided as of that date.  Therefore, to avoid any prejudice to the Veteran,  the Board finds that a remand for RO consideration of the request to reopen in light of revised 38 C.F.R. § 3.304(f), in the first instance, is warranted.  See Bernard v. Brown, 3 Vet. App. 384, 393 (1993).

While this matter is on remand, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should explain what is needed to reopen the claim, and to substantiate the underlying claim for service connection for PTSD, to include under the revised version of 38 C.F.R. § 3.304a(f).   The RO should also ensure that its notice to the Veteran meets the requirements of the decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-particularly as regards VA's assignment of disability ratings and effective dates (in the event service connection is granted).

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.

In its letter, the RO should explain what is needed to reopen the claim, and to substantiate the underlying claim for service connection for PTSD, to include under the revised version of 38 C.F.R. § 3.304a(f).  The RO should also ensure that its notice to the Veteran meets the requirements Dingess/Hartman(cited above), particularly as regards VA's assignment of disability ratings and effective dates (in the event service connection is granted).

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority (to include revised 38 C.F.R. § 3.304(f)).

4.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, to specifically include revised 3.304(f), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


